NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)



                                             October 16, 2014

      Hon. James Gibson                              Hon. Charles M. Mallin
      Assistant Criminal District Attorney           Chief, Appellate Section
      401 W. Belknap                                 Tim Curry Criminal Justice Center
      Fort Worth, TX 76196-0201                      401 W. Belknap Street
      * DELIVERED VIA E-MAIL *                       Fort Worth, TX 76196-0201
                                                     * DELIVERED VIA E-MAIL *
      Hon. Don Davidson
      Attorney at Law
      Forest Ridge Business Park, Ste 803
      803 Forest Ridge Drive
      Bedford, TX 76022-7258
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-12-00671-CR
      Tr.Ct.No. 1264079D
      Style:    ROGER ALAN SCOTT v. THE STATE OF TEXAS



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                                 Very truly yours,


                                                 Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney (DELIVERED VIA E-MAIL)
           432nd District Court (DELIVERED VIA E-MAIL)
           Hon. Thomas A. Wilder, Tarrant County District Clerk (DELIVERED VIA E-MAIL)
           Hon. Jeff Walker, Presiding Judge, Eighth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)